DETAILED ACTION
Status of Claims
This action is in reply to the communication(s) filed on 08 October 2020.
Claims 1-3 are canceled by an approved Examiner's Amendment.
Claims 4 and 7 are amended by an approved Examiner's Amendment.
Claims 4-7 are currently pending.
Claims 4-7 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted was/were considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner note: No 112(f) invocations are identified in this office action.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Erik Preston (703) 474-2290 on 3 September 2021.
The application has been amended as follows: 
Claim 1. (Canceled)  
Claim 2. (Canceled)  
Claim 3. (Canceled)  

An impeller comprising:
Z blades disposed in a circumferential direction of the impeller and extending radially, where Z is an integer equal to 5 or more; and
pitch angles between the corresponding blades adjacent to each other being all different; wherein in terms of an arbitrary pitch angle θ, when a pitch angle α1 adjacent to the pitch angle θ, and a pitch angle α2 adjacent to the pitch angle θ, different from the pitch angle α1, satisfy a relation, α1<α2, a pitch angle ⊖1 different from the pitch angle θ adjacent to the pitch angle α1 and a pitch angle β2 adjacent to the pitch angle α2, different from the pitch angle θ, satisfy a relation, β2<β1;
wherein an n-th pitch angle satisfies an expression below, where n is an integer from 1 to Z, and a displacement ratio A has an absolute value of 0 or an irreducible fraction less than 1;

    PNG
    media_image1.png
    107
    454
    media_image1.png
    Greyscale

where Z is a number of the blades;
A is a displacement ratio; and
SIGN(n) is a polarity of the displacement ratio A and is represented by:

    PNG
    media_image2.png
    373
    714
    media_image2.png
    Greyscale


the impeller according to claim 4 
a motor to rotate the impeller.

Allowable Subject Matter
Claims 4-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
In combination with the other structures required by the independent claims, the inclusion of:
wherein an n-th pitch angle satisfies an expression below, where n is an integer from 1 to Z, and a displacement ratio A has an absolute value of 0 or an irreducible fraction less than 1;

    PNG
    media_image1.png
    107
    454
    media_image1.png
    Greyscale

where Z is a number of the blades;
A is a displacement ratio; and
SIGN(n) is a polarity of the displacement ratio A and is represented by:

    PNG
    media_image2.png
    373
    714
    media_image2.png
    Greyscale


The Examiner notes, Segawa et al is considered the closest prior art, but does not teach the limitation(s) as described above.
Further, it appears there would be no reason to modify the prior art without the benefit of Applicant's disclosure and impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
See form No. 892 for other references pertinent to the application that may not have been cited within the Office Action.
For references which show similar impellers see Page 1, A-M.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN C DELRUE whose telephone number is (313)446-6567.  The examiner can normally be reached on Monday - Friday; 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745                                                                                                                                                                                                        

	
	
	/WOODY A LEE JR/            Primary Examiner, Art Unit 3745